10-2834-ag
         Ou v. Holder
                                                                                        BIA
                                                                                 Mulligan, IJ
                                                                               A094-933-410
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of August, two thousand eleven.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                PETER W. HALL,
 9                DENNY CHIN,
10                   Circuit Judges.
11       _______________________________________
12
13       YU JI OU,
14                      Petitioner,
15
16                      v.                                      10-2834-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               G. Victoria Calle, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Blair T. O’Connor, Senior
28                                     Litigation Counsel; Edward C.
29                                     Durant, Attorney, Office of
30                                     Immigration Litigation; Civil
31                                     Division, U.S. Department of
32                                     Justice, Washington, D.C.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Yu Ji Ou, a Chinese native and citizen, seeks review of

 6   a BIA order affirming an Immigration Judge decision that

 7   denied his application for asylum, withholding of removal,

 8   and relief under the Convention Against Torture (“CAT”).       In

 9   re Yu Ji Ou, No. A094 933 410 (B.I.A. June 18, 2010), aff’g

10   No. A094 933 410 (Immig. Ct. N.Y. City Aug. 5, 2008).     We

11   assume the parties’ familiarity with the underlying facts

12   and procedural history.   We have considered the IJ’s and
13   BIA’s opinions “for the sake of completeness.”   Zaman v.

14   Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).
15   I.    Credibility and Corroboration

16         We review factual findings, including an adverse
17   credibility determination, for substantial evidence.      See 8
18   U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey, 519

19   F.3d 90, 95 (2d Cir. 2008).   In this case, substantial
20   evidence supports the IJ’s adverse credibility
21   determination.   The IJ found that Ou was not credible based
22   on:   (1) his demeanor; (2) omissions from his father’s

23   letter and his asylum application that a doctor treated him


                                   2
 1   for injuries he suffered while in detention; and (3) his
 2   failure to submit reasonably available corroborating
 3   evidence, such as a letter from the doctor who treated him

 4   and testimony or an affidavit from the aunt with whom he was
 5   living in the United States.   The IJ reasonably relied on

 6   Ou’s demeanor, see 8 U.S.C. § 1158(b)(1)(B)(iii), and we
 7   defer to the IJ’s negative credibility assessment, see
 8   Majidi v. Gonzales, 430 F.3d 77, 80 n.1 (2d Cir. 2005).      The

 9   IJ also reasonably relied on the omission from Ou’s asylum

10   application and his father’s letter of any reference that he
11   received medical treatment in China.    See 8 U.S.C.

12   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

13   166-67 (2d Cir. 2008).
14         Because Ou’s credibility had already been called into

15   question due to his demeanor and his omission regarding his

16   medical treatment, the IJ reasonably required corroborating
17   evidence.   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

18   2007).   The IJ reasonably rejected Ou’s explanations that he
19   omitted his injuries from his asylum application because
20   they “were not a big deal” and that he failed to provide the

21   missing corroborating evidence because he did not think it
22   necessary, particularly because he claimed that a doctor had

23   treated him four to five times.    See Majidi, 430 F.3d at 80-
24   81.

                                    3
 1   II. The IJ’s Denial of Ou’s Request for a Continuance

 2       We review the BIA’s order affirming the IJ’s decision
 3   that denied Ou a continuance for abuse of discretion.      See

 4   Sanusi v. Gonzales, 445 F.3d 193, 199 (2d Cir. 2006).      IJs
 5   have “broad discretion” and “are accorded wide latitude in

 6   calendar management.”     Morgan v. Gonzales, 445 F.3d 549, 551
 7   (2d Cir. 2006).    Here, the IJ was not required to grant Ou a
 8   continuance so that he could obtain letters from his doctor

 9   and his aunt.   He could have collected this evidence in

10   anticipation of the hearing.     Chuilu Liu v. Holder, 575 F.3d
11   193, 198 n.6 (2d Cir. 2009).    Ou bore the responsibility of

12   producing all evidence relevant to his case prior to his

13   hearing date.     See 8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R.
14   § 1208.13; see Xiao Ji Chen v. U.S. Dep’t of Justice, 471

15   F.3d 315, 341 (2d Cir. 2006).

16       Because, based on the totality of the circumstances, Ou
17   was not credible and did not produce corroborating evidence

18   to rehabilitate his testimony, the IJ    did not abuse his
19   discretion by denying Ou’s application for asylum.    The IJ’s
20   adverse credibility finding is also fatal to Ou’s

21   application for withholding of removal and CAT relief
22   because his claims were based on the same factual predicate.

23   See Paul v. Gonzales, 444 F.3d 148, 157 (2d Cir. 2006).

24


                                     4
1       For the foregoing reasons, the petition for review is
2   DENIED.   As we have completed our review, Petitioner’s

3   motion for a stay of removal is DISMISSED as moot and his

4   temporary stay of removal is VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk

7




                                  5